Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant's election with traverse of Invention I in the reply filed on 05/01/2022 is acknowledged.  The traversal is on the ground(s) that Invention I claims an auxiliary reinforcing unit and invention II claims a supporting unit. Invention III claims a method of abutting the crib.  This is not found persuasive because the inventions are mutually exclusive and require different search queries in different areas of CPC searches. Furthermore Inventions I and II do not necessarily require the steps outlined in Invention III to operate the device. Applicant is reminded that a rejoinder is possible upon allowance.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10952543 as well as claim 32 of U.S. Patent No. 11185172 in view of Sozzo. 
Mu discloses the majority of claim 1 in both patents.
	Mu does not appear to disclose the purpose of the auxiliary reinforcing unit in both patents that is, “an auxiliary reinforcing unit … for enhancing a staibility of said supporting unit, reducing a gap between the bed and the crib and supporting said cover of said bed cover while being folded downwardly.
	Sozzo discloses a supporting unit coupled to said frame body for abutting a side of the bed; and an auxiliary reinforcing unit connected to said supporting unit for enhancing a stability of said supporting unit, reducing a gap between the bed and the crib, (Sozzo: see annotated figure below in how the auxiliary reinforcing unit extends outwardly towards the bed and thus reduces the gap between the bed and crib.) and supporting said side cover of said bed cover while being folded downwardly. (Sozzo: FIG. 2 when (4) is folded over (7) the supporting unit and auxiliary unit would inherently support the bed cover as it is folded downwardly)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the auxiliary supporting unit in such a way that it reduces the gap between the bed and crib as well as support the side cover of said bed when it is folded downwardly in which one of ordinary skill in the art would have recognized as a predictable result.
	Furthermore, the examiner notes that structurally, there is no difference between the claims of both patents 10952543 and 11185172 and notes that even in the abscense of Sozzo that the combination of structure recited in both Mu patents would be able to accomplish the intended purpose even though it is not specified in the claims because no new structure is added to distinguish the application between the patents of 109 and 111.
	One of ordinary skill in the art would have been discerned based on the structure present in both patents that the auxiliary reinforcing unit would accomplish its intended purpose without the need to modify the invention of those two patents in any way.

Regarding claim 2,
	The Mu/Sozzo combination further discloses the subject matter of claim 2 in claims 12 and 13 of the 111 patent.

Regarding claim 3,
	The Mu/Sozzo combination further discloses the subject matter of claim 3 in claim 14 of the 111 patent.

Regarding claim 4,
	The Mu/Sozzo combination further discloses the subject matter of claim 4 in claim 14 of the 111 patent.

Regarding claim 5,
	The Mu/Sozzo combination further discloses the subject matter of claim 5 in claim 1 of the 109 patent.

Regarding claim 6,
	The Mu/Sozzo combination further discloses the subject matter of claim 6 in claim 14 of the 111 patent.

Regarding claim 7,
	The Mu/Sozzo combination further discloses the subject matter of claim 7 in claim 14 of the 111 patent.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication No. 2016012955 issued to Sozzo in view of U.S. Publication No. 20160227939 issued to Tadipatri.

Regarding claim 1,
	Sozzo discloses a crib (Sozzo: Abstract: “A baby crib ….” See also FIG. 1) adapted for using alongside with a bed on a ground, (Sozzo: FIG. 2 see also page 2 lines 25-27 where it talks about the crib being adapted for use alongside a bed) comprising: a frame body which comprises an upper frame, a lower frame adapted for standing on the ground, at least two supporters coupled between said upper frame and said lower frame, and a supporting frame which is supported on said supporters; (Sozzo: see annotated figure below) a bed cover, (Sozzo: FIG. 2 (1, 2, 3, 4)) … coupled to said upper frame and supported by said supporting frame, (Sozzo: FIG. 2 see how the bed cover is supported by the upper frame and supporting frame.) defining a receiving cavity above said supporting frame, (Sozzo: FIG. 2 there is a receiving cavity, defined by the perimeter of the upper frame and the bottom of the support frame to receive a mattress and a baby) wherein said bed cover (Sozzo: FIG. 2 (1, 2, 3, 4)) comprises a bed cover body (Sozzo: FIG. 2 (1, 2, 3)) and a side cover (Sozzo: FIG. 2 (4)) which is … coupled to said bed cover body and capable of being folded downwardly to define a side opening communicated with said receiving cavity; (Sozzo: FIG. 2 see also page 3 lines 20-27 and page 4 lines 1-4 “At least one of the perimeter walls of greater longitudinal extent, in the illustrated example the wall 4, comprises a portion 6 that can be detached from the adjacent walls 1 and 3 and overturned toward the exterior of the crib on the same wall 4, by being folded around a line 7 substantially parallel to the plane of the bottom 5 of the crib.”) a supporting unit coupled to said frame body for abutting a side of the bed; and an auxiliary reinforcing unit connected to said supporting unit for enhancing a stability of said supporting unit, reducing a gap between the bed and the crib, (Sozzo: see annotated figure below in how the auxiliary reinforcing unit extends outwardly towards the bed and thus reduces the gap between the bed and crib.) and supporting said side cover of said bed cover while being folded downwardly. (Sozzo: FIG. 2 when (4) is folded over (7) the supporting unit and auxiliary unit would inherently support the bed cover as it is folded downwardly)

    PNG
    media_image1.png
    521
    736
    media_image1.png
    Greyscale

	Sozzo does not appear to disclose a bed cover, detachably coupled.
	However, Tadipatri discloses a bed cover, detachably coupled. (Tadipatri: [0041] “As depicted in FIG. 2, the infant receiving receptacle 14 generally comprises a soft goods liner that is removably coupled to an infant receiving receptacle frame or bassinet frame 56 (as will be described below, see FIGS. 4-5).)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bed cover of Sozzo to be detachably coupled to the frame as taught by Tadipatri since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than allow for the bed cover to be changed/washed when it gets dirty in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 2,
	The Sozzo/Tadipatri combination discloses the crib as recited in claim 1, wherein said auxiliary reinforcing unit comprises two reinforcing members connected and extending from said supporting unit upwardly. (Sozzo: see the annotated figure in claim 1)

Allowable Subject Matter
	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming the double patenting rejection.
	The following is a statement of reasons for the indication of allowable subject matter: 
A thorough search for prior art fails to disclose any reference or any references, which taken alone or in combination, teach or suggest, the specific combination of limitations as set forth in claim 3. More specifically, the closest prior art references are WIPO Publication No. 2016012955 issued to Sozzo.
The combination of structure present in claim 3 was not found in the prior art of record. In particular, the limitation “wherein said supporting unit comprises two supporting arms…” in combination with the other structure present in claims 1-2 was not found in the prior art of record.
The prior arts construction of its supporting unit is different than that of the invention. Such details simply do not read on the prior art under broadest reasonable interpretation nor would it have been obvious for one having ordinary skill in the art to modify the prior art in the manner as set forth in claim 3.
 Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of claim 3 may be forth or maintained.
Although all elements are individually known in the prior art, the examiner submits that it would be impermissible hindsight to maintain or set forth a rejection of the combination of elements of independent claim 3 in view of the prior art of record.


	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673